  Case 1:20-cr-00442-EK Document 45 Filed 02/12/21 Page 1 of 1 PageID #: 431

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
DMP:JMH                                           271 Cadman Plaza East
F.#2019R00929                                     Brooklyn, New York 11201



                                                  February 12, 2021

By ECF

The Honorable Eric R. Komitee
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Baimadajie Angwang
                      Criminal Docket No. 20-442 (EK)

Dear Judge Komitee:

               The government respectfully submits this letter to update the Court concerning
the above-referenced defendant’s COVID-19 status, consistent with the Court’s instructions
at the hearing held earlier today on the defendant’s renewed motion for bond pending trial.
See ECF No. 36. Following today’s hearing, the government conferred with MDC medical
personnel. They advise that the defendant completes his 10-day period of isolation today,
that is, February 12, 2021. Per CDC guidelines, once the isolation period is completed, the
defendant is no longer required to quarantine or isolate because he is no longer considered to
be contagious, notwithstanding that he may still be showing symptoms of COVID-19.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:     /s/ J. Matthew Haggans
                                                  J. Matthew Haggans
                                                  Assistant U.S. Attorney
                                                  (718) 254-7000

cc:    Clerk of Court (EK) (by ECF and by email)
       John Carman, Esq., counsel for the defendant (by ECF and by email)
